DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/005003 filed 04/30/2018, which claims the benefit of the priority of Korean Patent Application No. 10-2017-0106939 filed 08/23/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Examiner acknowledges the reply of 12/29/2021 in response to the Non-Final action, which amended claim 11 and 20 and added new claim 21.
Claims 11-13 and 20-21 are being examined on the merits in this office action.
	

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 10on p. 3 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, and 20 are again rejected and new claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Kloepper et al. (Proc Natl Acad Sci U S A. 2016 Apr 19; 113(16): 4476–4481) in view of Huh et al. (J. Nat. Prod. 2012, 75, 11, 1922–1929), Gao et al. (J.of Fudan University (Medical Edition)"2012, Volume 39, Issue 3 Pages 283-288) and Zhang et al. ((Mol. Med. Report 16: 3581-3586, 2017).

Kloepper does not teach the use of melittin to treat TAM diseases and does not teach that melittin suppresses the expression of CD31 and does not teach the composition not affecting a cell cycle of tumor cells while suppressing tumor growth.
Huh et al. disclose that melittin inhibited tumor growth (p. 1923, right col., line 8-9) and that it was successful for use as a cancer chemo preventive agent (p. 1926, right col., line 10-11). Huh et al. discloses that melittin showed potent suppressive effects on the inflammatory responses of BV2 microglia cells and Raw 264.7 macrophage cells (p. 1923, left col., line 8-9). Huh et al. teach that melittin suppressed VEGF protein expression and further decreased the production of VEGF and secretion of PGE2 in HUVECs (Abstract). Huh et al. further discloses that melittin targets multiple facets of vascular endothelial angiogenic signaling through the VEGF and COX-2 axes (p. 1925, right col., line 11-24). Huh et al further teaches that melittin exerts its antitumor activity primarily through antiangiogenesis in VEGF-A-hm LLC cells (p. 1924, right col., 15-16). Huh et al. teaches that the amount of melittin administered in the amount of 0.5 and 5 mg/kg (p. 1923, right col. “Results and discussion” section, line 5-6 and p. 1924, Figure 
The teachings disclosed above by Kloepper and Huh render obvious the limitation of claim 11 where melittin increases the M1/M2 ratio. However, these disclosed prior art teachings of Kloepper and Huh do not disclose that melittin suppresses the expression of CD31.
Gao discloses the mechanism of melittin (Mel) inhibiting osteosarcoma xenograft in nude mice and that melittin reduced tumor volume (abstract). Gao further teaches that melittin can significantly inhibit CD31 and CD105-labeled angiogenesis density, can significantly inhibit tumor cell proliferation and promote cell apoptosis, and the inhibition of tumor angiogenesis by Mel is positively correlated with cell proliferation and negatively correlated with cell apoptosis (abstract). 
With regards to the dosage of melittin as recited in claim 12, Zhang discloses the antitumor effect of melittin on lung cancer cells and discloses that subcutaneous injection of melittin significantly suppressed non-small cell lung cancer tumor growth (abstract). Zhang further discloses that melittin decreased the protein expression of VEGF and hypoxia-inducible factor 1-α and that the antitumor activity of melittin may be associated with the anti-angiogenic actions of inhibiting the VEGF and hypoxia-inducible factor signaling pathways (abstract). Zhang further discloses melittin was used at concentrations of 0.5, 1, and 2 µg/ml (Page 3583, “Results” section, left column, and 4th and 6th paragraph).

Regarding claim 12, Zhang teaches melittin was used at concentrations of 0.5, 1 and 2 µg/ml (Page 3583, “Results” section, left column, and 4th and 6th paragraph).
Regarding claim 13, both Huh and Zhang teach that melittin suppressed the expression of VEGF which is a M2-type TAM (abstract of both references).
Regarding claim 20, Huh et al. discloses that the tumor-associated macrophage disease is LLC (Abstract and p. 1924, col. 2, 15-16) and also discloses a method wherein melittin is used for inhibiting tumor growth (p. 1923, col. 2, line 8-9). Huh further discloses that melittin has been used for chronic inflammation (abstract).
Regarding new claim 21, both Huh and Zhang teach that melittin suppressed the expression of VEGF which is a M2-type TAM (abstract of both references). The references do not disclose that melittin affected any M1-type TAM. Therefore, this property is inherently presented given that the prior art reference teach melittin for use in treating the instant tumor-associated macrophage disease such as LLC and at the instant dosages. The disclosure therefore render obvious the instant claim 21.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combined teachings of the cited references do not teach or suggest that the composition comprising melittin as an active ingredient suppresses the M2-type tumor- associated macrophage without affecting the M1-type tumor-associated macrophage.
The arguments presented above are not persuasive because the method of treating the tumor-associated macrophage disease such as LLC using melittin is known in the art as disclosed by Huh and Zhang. In addition, the references disclose that disclose that melittin inhibited VEGF expression as well as CD31 expression which are associated with M2-type TAM. The references do not disclose that melittin affected any M1-type TAM. Furthermore, Kloepper discloses that inhibition of VEGF leads to an increase of the M1/M2 ratio. Therefore, the expected result of increasing the M1/M2 ratio without affecting the M1-type TAM is inherently present. In addition, the expected result of not affecting a cell cycle of tumor cells while suppressing a tumor growth is intrinsically present given that prior art teaches the use of melittin for treating the same patient population in the same dosage. The MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step and is given little patentable weight. The arguments are therefore unpersuasive and the rejection is maintained.

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11, 13, and 20 are again rejected and new claim 21 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11-14 of copending Application No. 17/052,943 (PG.Pub 2021/0244823). Although the claims at issue are not identical, they are not patentably distinct from each other because even though the claims of instant application recite a method of use, the method recites the use of a composition comprising melittin as an active ingredient for the removal of a M2-type tumor-associated macrophage (TAM) in a TAM disease such as Lewis lung cancer (LLC) or inflammatory disease.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that 17/052,943 do not teach or suggest that the composition does not affect a cell cycle of tumor cells while suppressing a tumor growth.
The argument is not persuasive because this limitation is an expected result and would be intrinsically present given that prior art teaches the use of melittin for treating the same patient population (LLC) as the instant application, in the same instant dosage and is known to inhibit the instant M2-type TAM. The claims of the instant application are obvious over the claims of the copending application.
Conclusion
Claims 11-13, and 20-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MERCY H SABILA/Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615